DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks on January 21, 2022. Claims 1, 3, 5-7, 9-11, 13, and 14 have been amended. Claims 1-15 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, filed January 21, 2022, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
4.	Claims Objections: in the Response, filed, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
5.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.

Allowable Subject Matter
s 1-15 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, He et al. (US 2010/0067410) and Zhang et al. (US 2020/0213161) are generally directed to various aspects of the method for transmitting an uplink sounding reference signal includes indexing Single Carrier Frequency Division Multiple Access (SC-FDMA) symbols within a single radio frame for transmitting a Sounding Reference Signal (SRS) as a number k, and calculating a value of n.sub.SRS according to number k and an index number of the radio frames for transmitting the SRS, determining an index number of a frequency-domain start sub-carrier mapped from time-domain SRS symbol with n.sub.SRS, and transmitting the SRS through the sub-carrier with the determined index number; the reference signal transmission method, including determining that frequency domain positions occupied by a reference signal satisfy a predetermined condition, where the predetermined condition includes: discontinuous frequency bands existing among the frequency domain positions occupied by the reference signal, and transmitting the reference signal at the determined frequency domain positions. 
However, in consideration of the claim amendments with arguments/remarks submitted on January 21, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

Similar limitations are included in claim 9.
“wherein a first parameter indicating a full bandwidth allocated to the SRS, a second parameter indicating a bandwidth for hopping units of the SRS, and a third parameter indicating a number of the hopping unit of the SRS are determined based on the SRS bandwidth configuration information;” and “receive, from the UE, the SRS to which the SRS hopping pattern configured based on the first parameter, the second parameter, and the third parameter is applied,” as specified in claim 14.
Dependent claims 2-8, 10-13, and 15 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473